Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 1 of 18 PageID: 1



 William P. McLane, Esq. (NJ Bar #034481996)
 Shareef M. Omar, Esq. (NJ Bar #213692017)
 LITTLER MENDELSON
 A Professional Corporation
 One Newark Center, 8th Floor
 Newark, New Jersey 07102
 973.848.4700
 Attorneys for Defendant
 Computershare, Inc.

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 TIFFANY MILLER,                                       Civil Action No. 2:19-cv-19997

                       Plaintiff,
                                                                NOTICE OF REMOVAL
 vs.                                                          (federal question & diversity)
 ADECCO Staffing, COMPUTERSHARE, ABC                               Electronically Filed
 CORPORATIONS” 1-5 (fictitious names not
 known to Plaintiffs at this time)

                       Defendants.


TO:    THE CLERK AND THE HONORABLE JUDGES
       OF THE UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF NEW JERSEY

       Defendant Computershare, Inc. (“Computershare”) files this Notice of Removal of the

above-captioned action to the United States District Court for the District of New Jersey from the

Superior Court of New Jersey, Law Division, Essex County, where the action is now pending, as

provided by Title 28, United States Code, Chapter 89 and states:

                                    STATE COURT ACTION

       1.      Plaintiff Tiffany Miller (“Plaintiff”) commenced this action on or about October 6,

2019 by filing a Complaint in the Superior Court of New Jersey, Law Division, Essex County,

captioned Tiffany Miller v. ADECCO Staffing, COMPUTERSHARE, ABC CORPORATIONS”1-5


                                                1
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 2 of 18 PageID: 2



(fictitious names not known to Plaintiffs at this time), bearing Docket No. ESX-L-7298-19 (the

“State Court Action”).

       2.       Attached as Exhibit A is a copy of all “process, pleadings and orders” served upon

Defendant in the State Court Action, pursuant to 28 U.S.C. § 1446(a).

                                 TIMELINESS OF REMOVAL

       3.       Plaintiff served Computershare with the Summons and Complaint on October 10,

2019. This Notice of Removal is filed within 30 days of that date, as required by 28 U.S.C.

§ 1446(b)(3).

                           FEDERAL QUESTION JURISDICTION

       4.       Plaintiff’s Complaint alleges, inter alia, that “Defendant failed to pay Plaintiff

wages in violation of the Fair Labors (sic) Standards Act, 29 U.S.C. §§ 201 et seq. ” See

Complaint, Count II, ¶ 2. The State Court Action is a civil action of which the district courts of

the United States have jurisdiction because of federal question jurisdiction, as plaintiff’s claims

touch on questions of federal law as set forth in U.S.C. § 1331, and it is one which may be removed

to this Court by Defendant pursuant to the provisions of 28 U.S.C. §§ 1331, and 1441(a), (b), (c),

and 1446, in that it arises under federal law and Plaintiff’s Complaint presents a federal question.

                                  DIVERSITY JURISDICTION

       5.       In addition, this Notice of Removal is being filed in the United States District Court

for the District of New Jersey, the district court of the United States for the district and division

within which the State Court action is pending, as required by 28 U.S.C. §§ 1441(a) and 1446(a).

       6.       The State Court Action is a civil action of which the district courts of the United

States have jurisdiction because of diversity jurisdiction and the matter in controversy exceeds

$75,000, granted by 28 U.S.C. § 1332.



                                                  2
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 3 of 18 PageID: 3



       7.      The State Court Action is between a citizens of different states and/or subjects of a

foreign state. See 28 U.S.C. § 1332.

       8.      Specifically, Plaintiff alleges in her Complaint that she is a citizen of New Jersey

residing in the City of Newark. See Complaint, Page 1.

       9.      Computershare is incorporated in Delaware, with its headquarters and principal

place of business in the Commonwealth of Massachusetts.

       10.     Defendant ADECCO US, Inc. (“ADECCO”) is incorporated in Delaware, with its

headquarters and principle place of business in Florida.

       11.     ADECCO who has been properly joined and served in this matter consents to

removal.

       12.     For diversity jurisdiction purposes, a corporation such as Computershare is deemed

a citizen of its state of incorporation and the state where it has its principal place of business. See

28 U.S.C. § 1332(c)(1). As clarified by the United States Supreme Court in Hertz Corp. v. Friend,

559 U.S. 77; 130 S. Ct. 1181, 1186 (2010), “the phrase ‘principal place of business’ [in Section

1332(c)(1)] refers to the place where the corporation’s high level officers direct, control, and

coordinate the corporation’s activities. Lower federal courts have often metaphorically called that

place the corporation’s ‘nerve center.’ We believe that the ‘nerve center’ will typically be found

at a corporation’s headquarters.” See Hertz Corp., supra, 130 S. Ct. at 1192 (citations omitted).

       13.     The amount of the matter in controversy in the State Court Action is unstated.

Where, however, removal is based on diversity of citizenship and the initial pleading seeks a

money judgment but does not demand a specific sum, “the notice of removal may assert the amount

in controversy,” and a removing defendant need only establish that it is more likely than not that




                                                  3
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 4 of 18 PageID: 4



the amount in controversy exceeds the jurisdictional minimum of $75,000.                                   28 U.S.C.

§ 1446(c)(2)(A).

         14.      The matter in controversy in the State Court Action exceeds the sum or value of

$75,000.00, see 28 U.S.C. § 1332(a), computed on the following basis: 1

                  (a)      The Complaint filed by Plaintiff alleges the following causes of action:

violations of New Jersey Wage and Hour Law, N.J.S.A. § 34:11-56a4 (Count One); the Fair Labor

Standards Act, 29 U.S.C. §§ 201 et seq. (Count Two); failure to pay hourly wages (Count Three);

Unjust Enrichment (Count Four); and common law retaliation (Count Five). See Complaint,

Counts I-V.

                  (b)      Plaintiff demands judgment for compensatory damages, liquidated

damages, enhanced attorney’s fees and costs, civil penalties, and interest. Ibid.

                  (c)      According to a reasonable reading of the Complaint and a preponderance of

the evidence, the amount in controversy, exceeds the jurisdictional minimum of $75,000.00. See

Angus v. Shiley, Inc., 989 F.2d 142, 146 (3d Cir. 1993) (where plaintiff does not set a limit for

damages, the Court should make a reasonable reading of the value of the claim that plaintiff has

asserted and come to an independent valuation of the amount plaintiff has claimed).

                  (d)      Plaintiff also seeks attorney’s fees which are a “necessary part of the amount

in controversy if such fees are available to successful plaintiffs under the statutory cause of action

[asserted].” Goralski v. Shared Techs., Inc., 2009 U.S. Dist. LEXIS 69042, *16-17 (D.N.J. Aug.

7, 2009) (citation omitted). Here, because the Fair Labor Standards Act and the New Jersey Wage




1
  Defendant does not concede Plaintiff’s allegations are true or that her claims have merit. Defendant provides the
following only to demonstrate the amount in controversy, based on the demand and relief sought by Plaintiff, taken
as a whole likely exceeds the $75,000 jurisdictional requirement. Thus, this Court has original jurisdiction over the
claims asserted by Plaintiff in this action based on diversity of citizenship jurisdiction under 28 U.S.C. §§ 1332(a) and
144l(a).

                                                           4
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 5 of 18 PageID: 5



and Hour law provide for the recovery of attorney’s fees, such costs should be calculated as part

of the amount in controversy. See 29 U.S.C. §§ 201 et seq. and N.J.S.A. §§ 34:11-56a4.

               (e)     Aggregating these amounts, as is appropriate for evaluating removal based

on diversity jurisdiction, the amount in controversy likely exceeds the jurisdictional minimum of

$75,000.00. See Frederico v. Home Depot, 507 F.3d 188, 197 (3d Cir. 2007).

       15.     Accordingly, based on the fact of the Complaint, this Court possesses original

jurisdiction over this action under 28 U.S.C. § 1332, which provides for original jurisdiction of all

civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between citizens of different states.

       16.     Attached as Exhibit B is a copy of the Notice of Filing of Notice of Removal to the

Clerk of the New Jersey Superior Court, the original of which will be filed with the New Jersey

Superior Court Clerk, Law Division, Essex County as required by 28 U.S.C. § 1446(d).

                                     NOTICE TO PLAINTIFF

       17.     Attached hereto as Exhibit C is a copy of the Notice to Adverse Party of Filing of

Notice of Removal, the original of which is being served on Plaintiff’s counsel, Silvia G. Gerges,

Esq., Lawrence & Gerges, LLC, 272 Washington Ave, Suite E, Nutley, New Jersey 07110,

pursuant to 28 U.S.C. § 1446(a).

       18.     By filing the Notice of Removal, Computershare does not waive any objections it

may have as to service, jurisdiction, or venue, or any other defenses available to it at law, in equity

or otherwise. Computershare intends no admission of fact or law by this Notice and expressly

reserves all defenses and motions.

       19.     If the Court should be inclined to remand this action, Computershare requests that

the Court issue an Order to Show Cause why the case should not be remanded, providing



                                                   5
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 6 of 18 PageID: 6



Computershare an opportunity to present briefing and argument prior to any possible review.

Because a remand order is not subject to appellate review, such a procedure is appropriate.

       20.     As required by 28 U.S.C. § 1446(a), this Notice of Removal is signed under Rule

11 of the Federal Rules of Civil Procedure.

                                     RELIEF REQUESTED

       21.     Computershare requests that the United States District Court for the District of New

Jersey assume jurisdiction over the above-captioned action and issue such further orders and

processes as may be necessary to bring before it all parties necessary for the trial of this action.

       WHEREFORE, Defendant respectfully requests that this action proceed in this Court as

an action properly removed to it.

                                               Respectfully submitted,

                                               LITTLER MENDELSON, P.C.
                                               Attorneys for Defendant
                                               Computershare, Inc.



Dated: November 8, 2019                        By:     /s/ William P. McLane
                                                       William P. McLane




                                                  6
     ESX-L-007298-19 10/06/2019 6:41:43 PM Pg 1 of 8 Trans ID: LCV20191815757
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 7 of 18 PageID: 7


Silvia G. Gerges, Esq. (01622012)
LAWRENCE & GERGES, LLC
242 Washington Ave, Suite E
Nutley, NJ 07110
Email: info@thelgfirm.com
Ph: 973-833-4900; Fax: 973-378-0074
Attorneys for Plaintiff


  TIFFANY MILLER                          SUPERIOR COURT OF NEW JERSEY

                Plaintiff,                LAW DIVISION: ESSEX COUNTY

        vs.                               DOCKET NO.:

  ADECCO Staffing,                                    CIVIL ACTION
  COMPUTERSHARE, ABC
  CORPORATIONS” 1-5 (fictitious
  names not known to Plaintiffs at this                COMPLAINT
  time),                                            AND JURY DEMAND

                Defendant.


      This action has been initiated by Plaintiff TIFFANY MILLER, residing at 10
Eckert Ave, #3, City of Newark, County of Essex, State of New Jersey, by way of
Complaint against the Defendants ADECCO Staffing, COMPUTERSHARE, and
ABC CORPORATIONS” 1-5 (fictitious names not known to Plaintiffs at this time),
for violations of the New Jersey Wage and Hour Law, N.J.S.A. §34:11-56a4, the
New Jersey Wage Payment Law, N.J.S.A. 34:11-4.1 et seq. and the Fair Labors
Standards Act, 29 U.S.C. §§ 201 et seq. as well as the common law.


      As a direct consequence of the Defendants’ unlawful actions, the Plaintiff
suffered harm and seeks equitable relief and damages from the Defendants as set
forth herein:
     ESX-L-007298-19 10/06/2019 6:41:43 PM Pg 2 of 8 Trans ID: LCV20191815757
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 8 of 18 PageID: 8


                                      FACTS

1. At all times relevant to this complaint, Defendants ADECCO Staffing with

   locations in New Jersey as well as other states including operating out of 45

   Eisenhower Drive, City of Paramus, County of Bergen, State of New Jersey and

   were Plaintiff’s “employer” within the meaning of the New Jersey Wage and

   Hour Law, N.J.S.A. §34:11-56a4, the New Jersey Wage Payment Law, N.J.S.A.

   34:11-4.1 et seq. and the Fair Labors Standards Act, 29 U.S.C. §§ 201 et seq.

2. Defendant ADECCO staffing placed Plaintiff for employment with various

   employers including Defendant COMPUTERSHARE and issued her paychecks.

3. At all times relevant to this complaint, Defendants COMPUTERSHARE is a

   business operating at 480 Washington Boulevard, City of Jersey City, County of

   Hudson, State of New Jersey and were Plaintiff’s “employer” within the meaning

   of the New Jersey Wage and Hour Law, N.J.S.A. §34:11-56a4, the New Jersey

   Wage Payment Law, N.J.S.A. 34:11-4.1 et seq. and the Fair Labors Standards

   Act, 29 U.S.C. §§ 201 et seq.

4. Defendant COMPUTERSHARE controlled the day to day tasks relating to

   Plaintiff’s employment, provided Plaintiff with her workspace and work

   equipment, supervised her work, and set her hours.

5. Plaintiff began employment as a call center representative through Defendant

   ADECCO Staffing at Defendant COMPUTERSHARE’s Jersey City office

   starting on or about August 28, 2017.

6. At all times relevant hereto, Plaintiff’s work for Defendants met or exceeded

   Defendants’ reasonable expectations.
     ESX-L-007298-19 10/06/2019 6:41:43 PM Pg 3 of 8 Trans ID: LCV20191815757
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 9 of 18 PageID: 9


7. During the course of Plaintiff’s employment, Defendants failed to pay Plaintiff

   for all of her hours worked.

8. Defendant COMPUTERSHARE’s Jersey City office was in an office building

   with security and required that employees in the building have a badge in order

   to reach the elevator areas and subsequently COMPUTERSHARE’s offices on

   the upper floors.

9. Defendant COMPUTERSHARE required employees to clock in by signing on to

   their computers and then to an ADP application thereon.

10. Defendant COMPUTERSHARE failed to provide Plaintiff with an employee

   badge upon hire.

11. Plaintiff had to acquire a “Temp Badge” from the security officers each work day

   and was forced to wait until an employee of COMPUTERSHARE came to the

   main lobby area to escort her upstairs.

12. Plaintiff often waited ranging from several minutes to almost an hour in order

   for a COMPUTERSHARE employee to come down to escort her up.

13. Plaintiff was unable to go up to the office to clock in and begin her work.

14. Plaintiff complained multiple times regarding her missing wages to Erica Harris

   in the Human Resources department for Defendant COMPUTERSHARE, but no

   corrections were made to her wages.

15. Defendant COMPUTERSHARE did not issue an employee security pass to the

   Plaintiff until September 30, 2017.
       ESX-L-007298-19 10/06/2019 6:41:43 PM Pg 4 of 8 Trans ID: LCV20191815757
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 10 of 18 PageID: 10


16. Plaintiff continued to follow up regarding the missing pay for hours wherein she

     was not paid properly due to COMPUTERSHARE’s clocking in issues in the first

     week of October of 2017.

17. On or about October 9, 2017, Defendant COMPUTERSHARE summarily

     terminated Plaintiff’s employment.

18. Plaintiff contacted Eliza Powell, in house associate for Defendant ADECCO

     Staffing soon after her termination regarding the wages she is owed for all the

     days she missed time from work while waiting to be let up into the office.

19. Eliza Powell represented to Plaintiff that her wages would be corrected and that

     she would be paid for the missing hours.

20. To date, Plaintiff did not receive said payment from Defendants.

21. Further, Defendant ADECCO Staffing failed to place Plaintiff at another job site

     after Defendant COMPUTERSHARE’s unlawful termination of Plaintiff.

                                        COUNT I

1.      Plaintiff repeats and re-alleges all the allegations of the previous paragraphs

        as if set forth more fully at length herein.

2.      Defendant failed to pay Plaintiff New Jersey wages in violation of the New

        Jersey Wage and Hour Law, N.J.S.A. §34:11-56a4.

WHEREFORE, Plaintiff MILLER demands judgment against the Defendants for:

        A. Compensatory damages;

        B. Enhanced attorney’s fees and costs as permitted by law;

        C. Civil penalties as prescribed by law;

        D. Interest; and,
     ESX-L-007298-19 10/06/2019 6:41:43 PM Pg 5 of 8 Trans ID: LCV20191815757
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 11 of 18 PageID: 11


      E. Such other relief as the Court may deem proper.



                                       COUNT II

1.    Plaintiff repeats and re-alleges all the allegations of the previous paragraphs

      as if set forth more fully at length herein.

2.    Defendant failed to pay Plaintiff wages in violation of the Fair Labors

      Standards Act, 29 U.S.C. §§ 201 et seq.

WHEREFORE, Plaintiff MILLER demands judgment against the Defendants for:

      A. Compensatory damages;

      B. Liquidated damages

      C. Enhanced attorney’s fees and costs as permitted by law;

      D. Civil penalties as prescribed by law;

      E. Interest; and,

      F. Such other relief as the Court may deem proper.



                                     COUNT III

1.    Plaintiff repeats and re-alleges all the allegations of the previous paragraphs

      as if set forth more fully at length herein.

2.    Defendant failed to pay Plaintiff her accurate hourly wages, including but not

      limited to over time wages, on the designated pay dates in lawful money of

      the United States or by check.

WHEREFORE, Plaintiff MILLER demands judgment against the Defendants for:

      A. Compensatory damages;
     ESX-L-007298-19 10/06/2019 6:41:43 PM Pg 6 of 8 Trans ID: LCV20191815757
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 12 of 18 PageID: 12


      B. Enhanced attorney’s fees and costs as permitted by law;

      C. Civil penalties as prescribed by law;

      D. Interest; and,

      E. Such other relief as the Court may deem proper.



                                      COUNT IV

1. Plaintiff repeats and re-alleges all the allegations of the previous paragraphs as

   if set forth more fully at length herein.

2. Plaintiff provided services to Defendants in good faith with the expectation of

   compensation.

3. Defendants accepted Plaintiff’s services and benefited therefrom.

4. Defendants’ retention of said benefits without payment to Plaintiff would be

   unjust.

WHEREFORE, Plaintiff MILLER demands judgment against the Defendants for:

      A. Compensatory damages for the reasonable value of Plaintiff’s services;

      B. Interest and costs of suit; and,

      C. Such other relief as the Court may deem proper.



                            COUNT V (PIERCE CLAIM)

1. Plaintiff repeats and re-alleges all the allegations of the previous paragraphs as

   if set forth more fully at length herein.
     ESX-L-007298-19 10/06/2019 6:41:43 PM Pg 7 of 8 Trans ID: LCV20191815757
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 13 of 18 PageID: 13


2. Plaintiff Miller was retaliated against for exercising her protected rights to

   complain about Defendants’ failure to pay her wages in violation of Federal or

   New Jersey law and/or public policy.

WHEREFORE, Plaintiff MILLER demands judgment against the Defendants for:

      A. Compensatory damages;

      B. Liquidated damages

      C. Enhanced attorney’s fees and costs as permitted by law;

      D. Civil penalties as prescribed by law;

      E. Interest; and,

      F. Such other relief as the Court may deem proper.



                                  JURY DEMAND

      The Plaintiff demands a trial by jury on all issues.



                       DESIGNATION OF TRIAL COUNSEL

      Pursuant to Rule 4:25-4, Silvia G. Gerges, Esq. is hereby designated as trial

counsel in this within matter.

                                               LAWRENCE & GERGES
                                               Attorneys for Plaintiff


                                          By: ____________________
                                              Silvia G. Gerges, Esq.
Dated: October 6, 2019
      ESX-L-007298-19 10/06/2019 6:41:43 PM Pg 8 of 8 Trans ID: LCV20191815757
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 14 of 18 PageID: 14


                         CERTIFICATION PURSUANT TO R. 4:5-1
       Silvia G. Gerges, Esq., of full age, certifies in accordance with R. 4:5-1 and R.
4:4-4 (b), as follows:

       The matter in controversy is not the subject of any other action pending in
any court or in any proceeding against the Defendants. Based on present knowledge
there exists no additional party who should be joined in the within action.

       I certify that the foregoing statements made by me are true. I am aware that
if any of the foregoing statements made by me are willfully false, I am subject to
punishment.

                                                ________________________
                                                Silvia G. Gerges, Esq.
DATED: October 6, 2019
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 15 of 18 PageID: 15



William P. McLane, Esq. (NJ Bar #034481996)
Shareef M. Omar, Esq. (NJ Bar #213692017)
LITTLER MENDELSON
A Professional Corporation
One Newark Center, 8th Floor
Newark, New Jersey 07102
973.848.4700
Attorneys for Defendant
Computershare, Inc.



TIFFANY MILLER,                                      SUPERIOR COURT OF NEW JERSEY
                                                     LAW DIVISION: ESSEX COUNTY
                       Plaintiff,

vs.                                                         DOCKET NO: ESX-L-7298-19

ADECCO Staffing, COMPUTERSHARE, ABC                                   Civil Action
CORPORATIONS” 1-5 (fictitious names not
known to Plaintiffs at this time)
                                                              NOTICE OF FILING OF
                      Defendants.                             NOTICE OF REMOVAL



TO:    Clerk, Law Division
       Superior Court of New Jersey
       Law Division: Essex County
       Essex County Courthouse
       60 West Broad Street
       Newark, NJ 07102.

SIR OR MADAM:

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant

Computershare, Inc. (“Defendant”) has filed a Notice of Removal of the above-captioned action

in the United States District Court for the District of New Jersey.

       Attached hereto as Exhibit A is a copy of the Notice of Removal of this case. Upon filing

of this Notice of Filing of Notice of Removal, Defendant shall give written notice thereof to Silvia
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 16 of 18 PageID: 16



G. Gerges, Esq., Lawrence & Gerges, LLC, 272 Washington Ave, Suite E, Nutley, New Jersey

07110, attorney for Plaintiff Tiffany Miller (“Plaintiff”).

       Pursuant to 28 U.S.C. §1446(d), the filing of the Notice of Removal in the United States

District Court for the District of New Jersey, together with the filing of a copy of the Notice of

Removal with this Court, effects the removal of this action, and this Court may proceed no further

unless and until the action is remanded.




                                                      LITTLER MENDELSON, P.C.
                                                      Attorneys for Defendant
                                                      Computershare, Inc.



Dated: November 8, 2019                               By:     /s/ William P. McLane
                                                              William P. McLane
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 17 of 18 PageID: 17



                               CERTIFICATION OF SERVICE

       I, SHAREEF M. OMAR, certify that on this date I caused a copy of this Notice of Filing

of Notice of Removal (with a copy of the Notice of Removal attached) to be served via Federal

Express on Silvia G. Gerges, Esq., Lawrence & Gerges, LLC, 272 Washington Ave, Suite E,

Nutley, New Jersey 07110, attorney for Plaintiff Tiffany Miller (“Plaintiff”).

       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements are willfully false, I am subject to punishment.



Dated: November 8, 2019                      By:     /s/ Shareef M. Omar
                                                     Shareef M. Omar
Case 2:19-cv-19997-SDW-SCM Document 1 Filed 11/08/19 Page 18 of 18 PageID: 18

William P. McLane, Esq. (NJ Bar #034481996)
Shareef M. Omar, Esq. (NJ Bar #213692017)
LITTLER MENDELSON
A Professional Corporation
One Newark Center, 8th Floor
Newark, New Jersey 07102
973.848.4700
Attorneys for Defendant
Computershare, Inc.

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


TIFFANY MILLER,                                             Civil Action No. 2:19-cv-19997

                      Plaintiff,

vs.
                                                        NOTICE TO ADVERSE PARTY OF
ADECCO Staffing, COMPUTERSHARE, ABC                     FILING OF NOTICE OF REMOVAL
CORPORATIONS” 1-5 (fictitious names not known
                                                                   Electronically Filed
to Plaintiffs at this time)

                      Defendants.


TO:    Silvia G. Gerges, Esq.
       Lawrence & Gerges, LLC
       272 Washington Ave, Suite E
       Nutley, New Jersey 07110

       PLEASE TAKE NOTICE that Defendant Computershare, Inc., in the action filed in the

New Jersey Superior Court, Law Division, Essex County, bearing Docket No. ESX-L-7298-19,

has filed a Notice of Removal to the United States District Court for the District of New Jersey on

this 8th day of November, 2019 pursuant to 28 U.S.C. §§1441 and 1446.

       A copy of such Notice of Removal is attached hereto.

                                             LITTLER MENDELSON, P.C.
                                             Attorneys for Defendant
                                             Computershare, Inc.

Dated: November 8, 2019                      By:     /s/ William P. McLane
                                                     William P. McLane
